t c summary opinion united_states tax_court thomas tran petitioner v commissioner of internal revenue respondent docket no 24839-10s filed date thomas tran pro_se kristin m timmons and melissa j hedtke for respondent summary opinion swift judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issue for decision is whether fees petitioner paid to a debt resolution company for successfully obtaining a reduction or discharge in his credit card debt may be used to offset the related cancellation_of_indebtedness_income coi petitioner realized alternatively petitioner seeks a miscellaneous itemized_deduction for the fees under sec_212 the facts have been agreed to and the parties submit to us the above issue as a legal question background at the time the petition was filed petitioner resided in minnesota petitioner maintained credit cards issued by u s bank and wells fargo bank wells fargo in petitioner contacted a debt resolution company to obtain for him a discharge of or a reduction in his credit card debt in the debt resolution company was successful in negotiating settlements with u s bank and with wells fargo under which u s bank agreed to write off or discharge dollar_figure and wells fargo agreed to write off or discharge dollar_figure from the respective balances of petitioner’s credit card debt petitioner paid the debt resolution company dollar_figure for its services on his behalf u s bank and wells fargo each mailed to respondent for a form c cancellation of debt and reported the discharged dollar_figure and dollar_figure respectively as coi petitioner timely filed his federal_income_tax return but he failed to report thereon any of the dollar_figure coi income he realized upon the above debt discharges by the credit card companies on audit respondent increased petitioner’s taxable_income by the dollar_figure coi and respondent did not allow petitioner either an offset or a sec_212 miscellaneous itemized_deduction for the dollar_figure he paid to the debt resolution company discussion in general the commissioner’s determination in a notice_of_deficiency is presumed correct and the burden_of_proof is on the taxpayer to prove otherwise rule a 290_us_111 under certain circumstances the burden_of_proof may shift to the commissioner however in this case petitioner does not seek a shift in the burden_of_proof see sec_7491 2the sum of dollar_figure plus dollar_figure is dollar_figure generally taxpayers are required to include coi in gross_income sec_61 hill v commissioner tcmemo_2009_101 and sec_61 specifically includes income_from_discharge_of_indebtedness specific statutory exclusions or offsets from gross_income are provided in sec_101 through of these only sec_108 could possibly apply in this case sec_108 excludes from gross_income coi in certain circumstances such as insolvency of the taxpayer no evidence before us establishes petitioner’s insolvency and as indicated the parties have stipulated that the sole issue before us is the legal issue described above the fees before us were paid to a third-party debt resolution company and would not qualify to be treated as some type of merchant or company discount we conclude that the dollar_figure petitioner paid to the debt resolution company is not allowable as an exclusion from or offset to the dollar_figure coi petitioner realized in in the alternative petitioner argues that the dollar_figure paid to the debt resolution company should be allowed as a miscellaneous itemized_deduction under sec_212 thereunder a deduction is allowed for ordinary and necessary expenses paid_by a taxpayer during the year for the production_or_collection_of_income subject_to the floor of sec_67 and possible application of the alternative_minimum_tax under which miscellaneous_itemized_deductions are not allowed sec_56 see kenton v commissioner tcmemo_2006_13 as authority in this case for not allowing a miscellaneous itemized_deduction for the dollar_figure respondent erroneously relies on melvin v commissioner tcmemo_2009_199 however in that case we simply noted in a footnote that the taxpayer therein conceded any claim to a deduction under sec_212 for fees paid to a debt resolution company because of application to the taxpayer of the alternative_minimum_tax melvin provides no support for respondent’s position herein that fees paid to a debt resolution company as a matter of law may not be deducted under sec_212 herein it is agreed that the fees in issue were incurred and paid for the specific purpose of obtaining discharges of credit card debt ie for the purpose of realizing coi there is no indication that the dollar_figure of fees was excessive in amount out of the ordinary or not necessary see sec_1_212-1 income_tax regs indeed the fees were well spent by petitioner--resulting in a dollar_figure reduction in his credit card debt petitioner realized the dollar_figure coi income because of the services and efforts of the debt resolution company the dollar_figure paid to the debt resolution company was directly related to the services provided and to petitioner’s coi without the fees paid to and the services provided by the debt resolution company petitioner likely would have realized no coi we conclude that petitioner is allowed a miscellaneous itemized_deduction under sec_212 for the dollar_figure she paid to the debt resolution company subject_to the floor applicable to miscellaneous_itemized_deductions and any applicable alternative_minimum_tax to reflect the foregoing decision will be entered under rule 3in his posttrial brief respondent suggests that petitioner has not substantiated that the fees paid to the debt resolution company were paid in however at the hearing held on date respondent conceded that the fees were paid_by petitioner and respondent and petitioner stipulated that the only remaining issue was the legal issue described above respondent’s attempt to raise on brief a fact issue relating to whether petitioner paid the fees in is rejected
